Title: From Thomas Jefferson to Hugh Rose, 11 September 1792
From: Jefferson, Thomas
To: Rose, Hugh



Dear Sir
Monticello Sep. 11. 1792.

I received at Philadelphia your much esteemed favor of May 15. and wrote you from thence a long letter in answer. The part of it respecting  your dispute with Colo. Jordan’s representatives I shall await your orders in. I am now within a few days of returning to Philadelphia, but shall be at home again in March, never more to change my residence. Then and ever after I shall be always ready to do in this and every other matter what may prove my friendship and esteem for you. Very possibly I may take a trip to Bedford among the first moves after I come home, in which case I shall have the happiness of seeing you at your own house. Present my respectful compliments to Mrs. Rose and your brothers and be assured of the esteem with which I am Dear Sir Your sincere friend & hble servt

Th: Jefferson

